NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL SCHAEFER,                               No. 17-15961

                Plaintiff-Appellant,            D.C. No. 2:16-cv-00004-JAD-VCF

 v.
                                                MEMORANDUM*
BARBARA CEGAVSKY, Secretary of
State, State of Nevada,

                Defendant-Appellee.

                   Appeal from the United States District Court
                             for the District of Nevada
                   Jennifer A. Dorsey, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Michael Schaefer appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action challenging the constitutionality of a

Nevada election statute. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo a sua sponte dismissal. Omar v. Sea–Land Serv., Inc., 813 F.2d 986, 991


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 1987). We may affirm on any ground supported by the record.

Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008). We affirm.

      Dismissal of Schaefer’s action was proper because the issues involved were

actually litigated and decided in Schaefer’s prior federal court action. See Taylor

v. Sturgell, 553 U.S. 880, 892 (2008) (issue preclusion bars “successive litigation

of an issue of fact or law actually litigated and resolved in a valid court

determination essential to the prior judgment, even if the issue recurs in the context

of a different claim” (citation and internal quotation marks omitted)); Howard v.

City of Coos Bay, 871 F.3d 1032, 1040-41 (9th Cir. 2017) (setting forth issue

preclusion elements under federal law).

      AFFIRMED.




                                           2                                   17-15961